Citation Nr: 0613914	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), in July 2003 and August 2003.

In the July 2003 rating decision, the RO denied, in the 
pertinent part, the veteran's claims of entitlement to 
disability ratings higher than 30 and 20 percent, 
respectively, for the service-connected PTSD and diabetes 
mellitus.  In the August 2003 rating decision, the RO denied 
the veteran's claim of entitlement to a TDIU.  

The issues of entitlement to a higher rating for PTSD and for 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the issue of entitlement to a rating higher 
than 20 percent for diabetes mellitus.

2.  The service-connected diabetes mellitus requires the 
administration of an oral hypoglycemic agent and restricted 
diet but it does not require regulation of activities or more 
than one daily injection of insulin, and has not been 
productive of episodes of ketoacidosis, hypoglycemic 
reactions, or progressive loss of weight and strength.
CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for the service-connected diabetes mellitus are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim for a higher rating for 
diabetes mellitus by means of a letter issued in September 
2002.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for a higher rating for diabetes 
mellitus.  He was not provided with notice of the type of 
evidence necessary to establish an effective date for a 
higher rating.  That was not necessary because, to the extent 
that the Board is denying the veteran's claim for a higher 
rating, no effective date is being assigned.  Thus, the 
veteran is not prejudiced by the lack of this element of 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction (AOJ), the 
Board must consider whether the veteran has been prejudiced 
thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Because adequate VCAA notification 
was given in this case before the initial decision from which 
this appeal arose was issued, there are no timing 
deficiencies to be addressed nor considered.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  In the present case, the duty to assist has 
been fulfilled in regards to the veteran's claim for a higher 
rating for his diabetes mellitus, as VA has had the veteran 
examined and has secured all identified records pertaining to 
this particular matter.

As will be discussed later in the remand portion of this 
decision, the veteran's Social Security Administration (SSA) 
records have not yet been secured.  Because the SSA decision 
was evidently rendered no later than in the year 2002 and 
there is medical evidence more recently produced that 
describes the current severity of the service-connected 
diabetes mellitus, there is no need to delay the resolution 
of this particular claim, as the SSA evidence is, for 
purposes of this claim, not pertinent:  Simply stated, there 
is no "reasonable possibility" that securing the SSA 
records would substantiate the veteran's claim for a higher 
rating for diabetes mellitus.  See 38 C.F.R. § 3.159(d).  See 
also Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.)

Because there is no suggestion on the current record that 
there remains evidence that is pertinent to the issue of 
entitlement to a higher rating for diabetes mellitus that has 
yet to be secured, the appeal of this issue is ready for 
appellate disposition.


Factual background and legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Additionally, if there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The criteria for rating diabetes mellitus are found under 
Diagnostic Code (DC) 7913 of VA's Schedule for Rating 
Disabilities (the Schedule), which provides for the current 
rating of 20 percent for diabetes mellitus requiring insulin 
and restricted diet, or oral hypoglycemic agent and 
restricted diet.  38 C.F.R. § 4.119, DC 7913.

A 40 percent rating is provided for diabetes mellitus that 
requires insulin, a restricted diet, and regulation of 
activities, while a 60 percent disability rating is warranted 
for diabetes that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.

A 100 percent disability rating is warranted when the 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities), with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913. 

Note 1 under DC 7913 mandates that compensable complications 
of diabetes be evaluated separately unless they are part of 
the criteria used to support a 100 percent rating.  It also 
indicates that noncompensable complications are considered 
part of the diabetic process under DC 7913.

On VA diabetes mellitus examination in August 2001, the 
veteran reported frequent ("about once monthly") 
hypoglycemic attacks and the examiner opined that, while "he 
has disability," he had "no limitation of activity" and 
any limitation was "not due to the diabetes," but due to 
the veteran's musculoskeletal (nonservice-connected) medical 
conditions.  Adult-onset diabetes mellitus, Type II, was 
diagnosed.

According to an October 2002 VA general medical examination 
report, the veteran's "blood sugar is brittle, and he is to 
stop working and eat because of the frequent hypoglycemic 
reactions."

On VA diabetes mellitus re-examination in April 2003, the 
examiner noted that the veteran had had diabetes mellitus for 
at least 13 years and that, while the veteran was on an 1800-
calorie diet, he had no ketoacidosis/hyperglycemic reaction, 
no infections, no weight loss or weight gain, and "no 
restriction in activities."  Diabetes mellitus, Type II, was 
diagnosed.

According to VA nutrition clinic medical records dated in 
December 2004 and February 2005, the veteran, who was on a 
diet, admitted to not exercising regularly and stated that he 
helped in the house and walked his dog.  It was noted in the 
latter record that the veteran had lost five pounds since 
1998, that he was "praised for his data recording," and 
that he was encouraged to "either eat a little less cho[w]" 
or take a walk after breakfast and exercise.

The record confirms that the veteran has diabetes mellitus, 
Type II, which requires  an oral hypoglycemic agent and 
restricted diet.  The veteran meets the criteria for the 
current rating of 20 percent under DC 7913.
 
The record, however, reveals that the service-connected 
diabetes mellitus does not require regulation of activities, 
or more than one daily injection of insulin, and has not been 
productive of episodes of ketoacidosis, hypoglycemic 
reactions, or progressive loss of weight and strength.  Thus, 
the criteria for ratings higher than 20 percent, under DC 
7913, are not met.

Accordingly, the preponderance of the evidence is against a 
grant of the veteran's claim for a rating in excess of 20 
percent for the service-connected diabetes mellitus.  38 
C.F.R. §§ 4.7, 4.119, DC 7913.  In reaching this 
determination, the Board has carefully considered the 
veteran's contentions and the application of the benefit-of-
the-doubt rule, Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
38 C.F.R. § 3.102, but the weight of the evidence is against 
the claim, and it is denied.

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration of the claim on appeal.  
Specifically, it has not been objectively shown that the 
veteran's service-connected diabetes mellitus causes marked 
interference with employment or has required frequent 
hospitalizations.  Accordingly, it is not necessary to refer 
this case to VA's Under Secretary for Benefits, or VA's 
Director of the Compensation and Pension Service, for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating in excess of 20 percent for the service-
connected diabetes mellitus is denied.


REMAND

According to a February 2005 note from a VA clinical 
psychologist, the veteran had "requested couple's therapy at 
Monticello" (presumably a reference to VA's Monticello 
Community Clinic in Monticello, New York) and had also been 
"in invididual therapy 2x/month for the last ten years at 
the Beacon Coalition with Dr. [Sandra] Schoeneman."  None of 
this evidence is of record, particularly the records from Dr. 
Schoeneman.

In October 2002, the RO sent a letter to Dr. Schoeneman 
asking her to furnish "a report of your findings and 
diagnoses."  An undated letter was thereafter received from 
Dr. Schoeneman, acknowledging treating the veteran twice a 
week and opining on his unemployability.  The actual 
treatment records, which are clearly pertinent to the claim 
for a higher rating for PTSD, were not obtained.  VA has an 
obligation to seek the actual treatment records.  Massey v. 
Brown, 7 Vet. App. 204 (1994).

Additionally, the veteran last had a VA psychiatric 
examination in October 2002.  A new examination is required, 
particularly in light of the above cited VA consultation of 
February 2005, which suggests worsening of the PTSD.

In regards to the veteran's claim for a TDIU, the governing 
regulations provide that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow substantially gainful occupation as a result of 
service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 
4.16.

If there is only one service-connected disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, however, lacks the authority to grant a total 
rating in the first instance.  Bowling v Principi, 15 Vet. 
App. 1, 10 (2001).  In such a case, VA must first refer the 
matter to VA's C&P Director or Under Secretary for Benefits 
for initial consideration under the provisions of 38 C.F.R. § 
4.16(b).  Id.

In the present case, the veteran is service-connected for 
PTSD, rated as 30 percent disabling, diabetes mellitus, rated 
as 20 percent disabling, and erectile dysfunction, rated as 
zero percent disabling.  The combined rating is 40 percent.  
See 38 C.F.R. § 4.25.

If after re-adjudication of the veteran's claim for a higher 
rating for PTSD, the veteran still does not meet the minimum 
schedular criteria for a grant of a TDIU, his claim would 
then have to be referred to the proper first line of 
authority to consider his potential entitlement to a TDIU on 
an extraschedular basis.  This is so because there is 
competent evidence in the record supporting the veteran's 
contention that his service connected disabilities preclude 
gainful employment.

This evidence includes the opinion from the veteran's 
treating private clinical psychologist, Dr. Shoeneman, 
indicating that, even though the veteran has been unable to 
work since 1988 "initially because of a physical 
disability," in her opinion, his "mental condition makes 
him unemployable" and "his PSTD," which she describes as 
moderately-severe, "will not allow him to work."

In an April 2004 report, a VA counseling psychologist, opined 
that "[w]e have determined that this veteran has entitlement 
and serious employment handicap based upon his service 
connected disabilities.  At this time it is not feasible to 
expect that he can benefit from vocational rehabilitation 
services."

Thus, if the AOJ determines, after re-adjudicating the claim 
for a higher rating for PTSD, that the veteran does not yet 
meet the minimum schedular criteria for a TDIU, his claim 
needs to be referred for extra-schedular consideration.

Additionally, the Board notes that, according to an October 
2002 VA mental disorders examination report, the veteran has 
been declared disabled by the SSA.  VA has a duty to seek 
these records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
371-2 (1992).

Accordingly, the claims of entitlement to an increased rating 
for PTSD and to a TDIU are REMANDED to the RO/AMC for the 
following additional development:

1.  The RO/AMC should secure, and 
associate with the veteran's claims file, 
copies of all records reflecting VA mental 
health treatment received since February 
2005 (which, according to the record, has 
been furnished by VA's Hudson Valley 
Health Care System, and may also include 
the couples therapy reportedly requested 
by the veteran in February 2005 at VA's 
Monticello Community Clinic in Monticello, 
New York).  

2.  The RO/AMC should also secure, and 
associate with the veteran's claims file, 
copies of all records reflecting mental 
health treatment/individual therapy 
furnished by Dr. Sandra Schoeneman, who 
has reportedly been treating the veteran 
since 1995.

3.  The RO/AMC should also secure, and 
associate with the veteran's claims file, 
copies of all records reflecting the 
reported grant of disability benefits by 
the SSA, to include the actual decision 
and the medical evidence on which that 
decision was based.

4.  Once all the above evidence has been 
obtained and associated with the veteran's 
claims file, the RO/AMC should schedule 
the veteran for a VA PTSD examination.

The RO/AMC should ask the examiner to 
review the claims folder and note such 
review in the examination report or in an 
addendum.  The RO/AMC should also ask the 
examiner to provide an assessment of the 
veteran's current level of occupational 
and social impairment due to his service-
connected PTSD, based on the results of 
the examination, and to discuss his or her 
rationale for such an assessment.  

The RO/AMC should ask the examiner to 
ensure that the examination report 
describes the veteran's speech, judgment, 
mood, and ability for abstract thinking 
and to establish and maintain effective 
work and social relationships.

The examiner should also report the 
veteran's current Global Assessment of 
Functioning score resulting from his 
service-connected PTSD, and explain what 
that specific score represents.

5.  Once all of the above development has 
been accomplished in full and all newly-
obtained evidence has been made part of 
the veteran's claims file, the RO/AMC 
should re-adjudicate the claims of 
entitlement to a higher rating for PTSD 
and to a TDIU.

If the claim of entitlement to a TDIU 
remains denied on a schedular basis, the 
RO/AMC should refer that claim to the 
Director of VA's C&P Service or VA's 
Undersecretary for Benefits, for 
consideration and adjudication of the 
question of whether the veteran is 
entitled to that particular benefit on an 
extraschedular basis.  The RO/AMC should 
ensure to make available to the Director 
or the Undersecretary a copy of this 
remand, as well as the veteran's claims 
file.

6.  If the decisions on either issue on 
appeal remain adverse to the veteran, the 
RO/AMC should issue a supplemental 
statement of the case to the veteran and 
his representative and thereafter return 
the claims file to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


